Citation Nr: 1725165	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  04-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gout, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for necrosis, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for osteoarthritis, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a cardiovascular disability, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service-connected disability.

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to October 1965, and from May 1970 to October 1971.  In February 2012, the Veteran died.  The appellant is his surviving spouse.  Following the Veteran's death, the appellant requested to be substituted as the claimant for these claims.  38 U.S.C.A. § 5121A (West 2014).  In a February 2014 memorandum, the RO found that the appellant could be properly substituted as the claimant for the claims currently on appeal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2003 (gout), April 2004 (osteoarthritis), February 2005 (necrosis), and September 2005 (heart, psychiatric) of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction of the claims file is currently with the RO in Philadelphia, Pennsylvania.

In November 2005, the Veteran was afforded his requested hearing before a Decision Review Officer (DRO) at the local RO.  A copy of the hearing transcript has been associated with the claims file.

In June 2009, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for the Veteran to be scheduled for a requested Board hearing.  The Veteran subsequently withdrew his hearing request in September 2010.  Thus, the Veteran's prior hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).  

The case was once again before the Board in September 2016.  The claims for increased ratings for left foot and right foot peripheral neuropathy and degenerative joint disease of the first metarsophalangeal joint (great toe) with irregularity along the articular surface of the second distal metatarsal joint and metatarsalgia secondary to frost bite were withdrawn.  The remaining claims, including additional claims for service connection for right knee, left knee and bilateral foot disabilities, were remanded for further development.

In November 2016, the RO in Philadelphia, Pennsylvania granted accrued benefits for service connection for bilateral pes planus, left knee patellofemoral syndrome, and right knee patellofemoral syndrome.  Thus these issues are no longer in appellate status.  The RO issued a supplemental statement of the case in November 2016, and the appeal is again before the Board.  

The appellant has elected to be pro se (unrepresented) in her appeals currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.  

In December 2004, the Veteran underwent a VA examination that addressed his gout, necrosis and osteoarthritis claims.  This examination is not adequate.  Specifically, although the December 2004 VA examiner concluded that the Veteran's gout was unrelated to his service-connected frostbite, and that his osteoarthritis and necrosis were not related to the Veteran's feet disabilities, the examiner did not discuss whether the Veteran's service-connected frostbite and/or feet disabilities aggravated (worsened) his claimed gout, necrosis and osteoarthritis.  38 C.F.R. § 3.310(b).  The Board notes that service connection for bilateral pes planus was recently granted in November 2016.

Additionally, with respect to the service connection claim for gout, the Board notes that the December 2004 VA examiner stated that gout is a disorder of uric acid crystals.  It was noted that this is related to high blood pressure and eating meat.  As the claim for service connection for a cardiovascular disability is being remanded below for further development, the Board finds that the claim for gout is inextricably intertwined.  

With respect to a cardiovascular disability, in August 2005, the Veteran underwent a VA examination that addressed his cardiovascular disability claim.  This examination is not adequate.  Specifically, although the August 2005 VA examiner concluded that the Veteran's cardiovascular disability was not related to his service-connected frostbite residuals, the examiner did not discuss whether the Veteran's service-connected frostbite aggravated (worsened) his claimed cardiovascular disability.  38 C.F.R. § 3.310(b).  

With respect to an acquired psychiatric disability, in September 2005, the Veteran underwent a VA examination that addressed his acquired psychiatric disability claim.  This examination is not adequate.  Specifically, although the September 2005 VA examiner concluded that the Veteran's acquired psychiatric disability was not due to, caused by, the result of, or related to his service-connected cold injury residuals, the examiner did not discuss whether the Veteran's service-connected frostbite aggravated (worsened) his claimed psychiatric disability.  38 C.F.R. § 3.310(b).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that VA addendum opinions that address the medical matters raised by these issues must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to an appropriate medical examiner for addendum opinions regarding the gout, necrosis, osteoarthritis, cardiovascular, and acquired psychiatric disability claims.  The examiner must thoroughly review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide opinions on the following: 

		Gout

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's gout had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's gout was caused by his service-connected right and/or left foot peripheral neuropathy and degenerative joint disease of the first metarsophalangeal joint (great toe) with irregularity along the articular surface of the second distal metatarsal joint now with metatarsalgia secondary to frost bite; right and/or left foot Raynaud's phenomoneon secondary to frost bite; or right and/or left foot pes planus.   

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's gout was aggravated by his service-connected right and/or left foot peripheral neuropathy and degenerative joint disease of the first metarsophalangeal joint (great toe) with irregularity along the articular surface of the second distal metatarsal joint now with metatarsalgia secondary to frost bite; right and/or left foot Raynaud's phenomoneon secondary to frost bite; or right and/or left foot pes planus. 

Osteoarthritis

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's ostearthritis had its onset during the Veteran's active service or is otherwise causally related to his service.  

e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's osteoarthritis was caused by his service-connected right and/or left foot peripheral neuropathy and degenerative joint disease of the first metarsophalangeal joint (great toe) with irregularity along the articular surface of the second distal metatarsal joint now with metatarsalgia secondary to frost bite; right and/or left foot Raynaud's phenomoneon secondary to frost bite; or right and/or left foot pes planus.    

f) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's osteoarthritis is aggravated by his service-connected right and/or left foot peripheral neuropathy and degenerative joint disease of the first metarsophalangeal joint (great toe) with irregularity along the articular surface of the second distal metatarsal joint now with metatarsalgia secondary to frost bite; right and/or left foot Raynaud's phenomoneon secondary to frost bite; or right and/or left foot pes planus.   

Necrosis 

g) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's necrosis had its onset during the Veteran's active service or is otherwise causally related to his service.  

h) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's necrosis was caused by his service-connected right and/or left foot peripheral neuropathy and degenerative joint disease of the first metarsophalangeal joint (great toe) with irregularity along the articular surface of the second distal metatarsal joint now with metatarsalgia secondary to frost bite; and/or bilateral pes planus; and/or Raynaud's phenomenon secondary to frost bite of the left and right feet.   

i) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's necrosis was aggravated by his service-connected right and/or left foot peripheral neuropathy and degenerative joint disease of the first metarsophalangeal joint (great toe) with irregularity along the articular surface of the second distal metatarsal joint now with metatarsalgia secondary to frost bite; and/or bilateral pes planus; and/or Raynaud's phenomenon secondary to frost bite of the left and right feet.   

Cardiovascular Disability 

j) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's cardiovascular disability had its onset during the Veteran's active service or is otherwise causally related to his service.  

k) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's cardiovascular disability was caused by his service-connected right and/or left foot peripheral neuropathy and degenerative joint disease of the first metarsophalangeal joint (great toe) with irregularity along the articular surface of the second distal metatarsal joint now with metatarsalgia secondary to frost bite; right and/or left foot Raynaud's phenomoneon secondary to frost bite; or right and/or left foot pes planus..   

l) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's cardiovascular disability was aggravated by his service-connected right and/or left foot peripheral neuropathy and degenerative joint disease of the first metarsophalangeal joint (great toe) with irregularity along the articular surface of the second distal metatarsal joint now with metatarsalgia secondary to frost bite; right and/or left foot Raynaud's phenomoneon secondary to frost bite; or right and/or left foot pes planus..   

Acquired Psychiatric Disability 

m) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability had its onset during the Veteran's active service or is otherwise causally related to his service.  

n) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability was caused by his service-connected right and/or left foot peripheral neuropathy and degenerative joint disease of the first metarsophalangeal joint (great toe) with irregularity along the articular surface of the second distal metatarsal joint now with metatarsalgia secondary to frost bite; right and/or left foot Raynaud's phenomoneon secondary to frost bite; or right and/or left foot pes planus.

o) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability was aggravated by his service-connected right and/or left foot peripheral neuropathy and degenerative joint disease of the first metarsophalangeal joint (great toe) with irregularity along the articular surface of the second distal metatarsal joint now with metatarsalgia secondary to frost bite; right and/or left foot Raynaud's phenomoneon secondary to frost bite; or right and/or left foot pes planus.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the appellant a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




